          Case
          Case 8:19-cv-00348-SCB-CPT
               8:19-cv-00348-SCB-CPT Document
                                     Document 1-2 Filed02/11/19
                                              4 Filed   02/08/19 Page
                                                                  Page1 1ofof4 2PageID
                                                                                 PageID289

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                         0LGGOH 'LVWULFW RI )ORULGD
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                       .$5(1 3$2/,1,                                
                                                                     
                                                                     
                                                                     
                            Plaintiff(s)                             
                                                                     
                                 Y                                          &LYLO$FWLRQ1RFY7&37
                                                                     
   5$'&2 5()5,*(5$7,21 $1' $33/,$1&(6                               
     ,1&25325$7(' DQG 52%,1 '(/$5',                                 
                ,QGLYLGXDOO\                                        
                                                                     
                           Defendant(s)                              

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 5$'&2 5()5,*(5$7,21 $1' $33/,$1&(6 ,1&25325$7('
                                           FR 5RELQ $ 'HODUGL DV 5HJLVWHUHG $JHQW
                                            ,UYLQJ 6WUHHW
                                           6SULQJ +LOO )ORULGD 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH :ROIJDQJ 0 )ORULQ (VTXLUH
                                           )/25,1 *5$< %28=$6 2:(16 //&
                                            3RLQWH 9LOODJH 'ULYH 6XLWH 
                                           /XW] )ORULGD 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                               CLERK OF COURT
                                                                                           RT
                                                                                            T


'DWH
             Feb 11, 2019                                                                                       BNapier
                                                                                         Signaturee of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lleerkk oorr D
                                                                                                                      De
                                                                                                                      Deputy
                                                                                                                        eppu
                                                                                                                           uty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lerk
                                                                                                                                  le rk
          Case
           Case8:19-cv-00348-SCB-CPT
                8:19-cv-00348-SCB-CPT Document
                                       Document1-2 Filed02/11/19
                                                4 Filed  02/08/19 Page
                                                                   Page22ofof42PageID
                                                                                PageID29
                                                                                       10

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
         Case
          Case8:19-cv-00348-SCB-CPT
               8:19-cv-00348-SCB-CPT Document
                                      Document1-3 Filed02/11/19
                                               4 Filed  02/08/19 Page
                                                                  Page31ofof42PageID
                                                                               PageID30
                                                                                      11

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                        IRUWKH
                                                          0LGGOH 'LVWULFW RI )ORULGD
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                       .$5(1 3$2/,1,                                     
                                                                          
                                                                          
                                                                          
                            Plaintiff(s)                                  
                                                                          
                                 Y                                               &LYLO$FWLRQ1RFY7&37
                                                                          
   5$'&2 5()5,*(5$7,21 $1' $33/,$1&(6                                    
     ,1&25325$7(' DQG 52%,1 '(/$5',                                      
                ,QGLYLGXDOO\                                             
                                                                          
                           Defendant(s)                                   

                                                     6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 52%,1 '(/$5', ,QGLYLGXDOO\
                                            ,UYLQJ 6WUHHW
                                           6SULQJ +LOO )ORULGD 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH :ROIJDQJ 0 )ORULQ (VTXLUH
                                           )/25,1 *5$< %28=$6 2:(16 //&
                                            3RLQWH 9LOODJH 'ULYH 6XLWH 
                                           /XW] )ORULGD 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                    CLERK OF COURT
                                                                                               UR
                                                                                                RT
                                                                                                R T

                                                                                                                  BNapier
'DWH     Feb 11, 2019
                                                                                              Signature
                                                                                                    urre of
                                                                                                         of C
                                                                                                            Clerk
                                                                                                              lleeerk
                                                                                                                   rkk or Depu
                                                                                                                          D
                                                                                                                          Deputy
                                                                                                                            epu
                                                                                                                             put
                                                                                                                              uty
                                                                                                                                ty C
                                                                                                                                   Clerk
                                                                                                                                     leerrkk
          Case
           Case8:19-cv-00348-SCB-CPT
                8:19-cv-00348-SCB-CPT Document
                                       Document1-3 Filed02/11/19
                                                4 Filed  02/08/19 Page
                                                                   Page42ofof42PageID
                                                                                PageID31
                                                                                       12

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                 RQ (date)                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                 RQ (date)                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHU (specify):
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
